Citation Nr: 1023372	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-17 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for reflux 
esophagitis.

2.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability.

3.  Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to October 
2002 and from June 2004 to February 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2006 and May 2008 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for a left knee disability and 
assigned a 10 percent rating, granted noncompensable service 
connection for a hiatal hernia, and granted service 
connection for PTSD and assigned a 50 percent rating, 
effective February 17, 2006. 

An October 2007 rating decision granted a temporary total 
disability rating based on convalescence following a left 
knee ligamentous reconstruction for the period from September 
6, 2007, to December 31, 2007, after which a 10 percent 
rating became effective.

The issues of entitlement to increased initial ratings for a 
left knee disability and reflux esophagitis are REMANDED to 
the RO via the Appeals Management Center, in Washington, D.C.


FINDING OF FACT

Since February 17, 2006, the effective date of service 
connection, the Veteran's PTSD has been productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.



CONCLUSION OF LAW

Since February 17, 2006, the effective date of service 
connection, the criteria for a rating of 70 percent, but not 
higher, for PTSD, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2009).  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

The Veteran has been assigned a 50 percent disability rating 
under Diagnostic Code 9411.  A 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A maximum 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

On July 2006 general VA examination, the Veteran reported a 
history of interpersonal relationship difficulties, anxiety, 
depression, loss of control, and a sleep impairment.  He 
denied a history of substance abuse, psychiatric problems, 
confusion, or panic attacks.  He endorsed psychiatric 
symptoms including hypervigilence, isolating behavior, 
frequent nightmares, exaggerated startle response, and anger 
problems. 

VA treatment records beginning in April 2007 show that the 
Veteran was suffering from depression and suicidal ideations.  
He had a plan to carry out suicide but no intent.  

In May 2007, the Veteran admitted to worsening of depression 
with thoughts of suicide.  He had poor sleep, low energy, and 
had lost 25 pounds in the previous two months.  He denied any 
hallucinations, drug, or alcohol use.  He reported that he 
had a fiancé, and was on good terms with his family.  He 
worked as a grocery stocker.  Mental status examination 
revealed that he was alert and oriented.  He was cooperative 
and appropriately groomed.  His speech was normal.  His mood 
was depressed.  His thought process and content were normal.  
His insight and judgment were poor.  The diagnoses were 
depressive disorder, not otherwise specified; anxiety 
disorder, not otherwise specified; and personality 
disorder/traits.  A GAF score of 28 was assigned.  The 
Veteran was admitted to the psychiatric unit because of his 
suicidal thoughts, where he stayed for five days.  

During the hospitalization, the Veteran reported that he had 
been struggling with depression since returning from Iraq.  
He felt depressed that he could not find a better paying job 
due to his left knee disability.  He had a variety of 
suicidal plans, and stated that he has seen bad things in 
Iraq.  He was diagnosed with depression and PTSD.  He had 
recently been prescribed psychiatric medication which was 
adjusted.  By his third day, he reported that he was sleeping 
better.  He denied suicidal ideations and was feeling better.  
He had a better appetite.  On discharge, he was admitted into 
domiciliary psychiatric care.  His discharge GAF score was 
50.

On June 207 domiciliary psychiatric admission evaluation, the 
Veteran was diagnosed with chronic PTSD and major depression.  
A GAF score of 50 was assigned.  Throughout his stay, he 
attended PTSD group therapy sessions.  At one point early on, 
he left the group when he felt anxious when learning about 
his PTSD.  On individual psychotherapy consultation, he 
reported that he did not have current thoughts of self-harm.  
He was experiencing anxiety which was interfering with his 
progress.  He was experiencing some flashbacks when 
revisiting his Iraq experiences.  His medications were 
adjusted.  A GAF score of 50 was assigned.  

July 2007 psychological records reflect that early in the 
month, Veteran was in a better mood.  He was dressed 
appropriately.  His speech was normal, with good direction. 
His thought process and content were normal.  He denied 
suicidal ideation.  Later, the Veteran was noted to have 
missed several group outings and had missed appointments.  It 
was felt that he needed obtainable goals to promote self-
efficiency in order to reduce his anxiety and improve his 
mood.  A psychological consultation shows that the Veteran 
felt disheartened by his mental health progress and did not 
know where to begin.  He felt his relationship with his 
fiancé was deteriorating.  He felt depressed and anxious.  
His anxiety medication was making him feel sedated.  Upon 
lessening the dosage of medication, he felt better and less 
fatigued.  He felt more inclined to participate in the group 
program. 

In August 2007, on individual psychological consultation, the 
Veteran was dressed appropriately and well groomed.  His mood 
was anxious and his affect was restricted.  He had 
experienced a panic attack earlier in the day triggered by a 
loud noise outside, but had recovered.  His reality testing 
was grossly intact and he did not have any suicidal or 
homicidal ideations.  The diagnoses were recurrent, severe 
major depressive disorder, without psychotic features; PTSD; 
panic disorder without agoraphobia; and an undifferentiated 
somatoform disorder characterized by fatigue and possible 
GERD symptoms.  A GAF score of 50 was assigned.  

September 2007 psychological records reflect that the Veteran 
had recently undergone significant stress in that his fiancé 
was at risk for losing her job, his dog was hit by a car, and 
two friends were killed.  He became very angry and 
frustrated.  He worked on recognition of his thoughts, 
feeling, and behaviors.  On follow-up examination, the 
Veteran was dressed appropriately and well-groomed.  He was 
mood was "okay," and he was anxious.  He reported that 
recalling his PTSD stressors was difficult, and evoked 
hyperarousal symptoms and tendencies towards avoidance.  He 
felt vulnerable due to recent knee surgery.

In October 2007, the Veteran described his mood as depressed, 
though his affect was broad, including smiling, looking 
relaxed, and joking.  He had adequate eye contact and his 
thought process was linear and logical.  His speech was 
within normal limits.  He denied any suicidal ideations, 
though he had exhibited suicidal ideation at his last 
counseling visit.  He was distressed that his brother had 
been missing and that he and his fiancé could not agree as to 
where to live.  A week later, the Veteran appeared at the 
counseling session irritable, but did not know why.  He felt 
lethargic and did not want to get out of bed.  He said he 
thought about suicide but did not have a plan to act on those 
thoughts.  He had recently experienced a strong feeling of 
euphoria when his friend who he had thought was missing in 
Iraq arrived unexpectedly.  Following the visit, however, he 
felt depressed.  He did not want to continue to talk about 
his stress.  

In November 2007, the Veteran reported feeling angry and 
depressed regarding his disability claim.  He admitted to 
holding anger in.  He felt that he needed to be hypervigilent 
or else he would miss things.  He did not want to let down 
his guard, and felt that he wanted to hurt someone, but did 
not desire the consequences of doing so.  Mental status 
examination revealed that he was alert and oriented in all 
spheres.  He was neatly dressed and groomed.  His mood was 
anxious and mildly depressed.  His thought process was 
coherent and logical.  His insight was limited and his 
judgment was fair to poor.  A GAF score of 45 was assigned.  

In December 2007, the Veteran was discharged from the 
domiciliary mental health program after successfully 
completing each phase.  He found an apartment with a friend 
nearby the center.  On in-home evaluation, the Veteran 
reported that he felt numb and had a lack of energy.  His 
sleep was variable, and he had daily thoughts of suicide, 
including various ways in which to carry out his plans.  In 
January 2008, the Veteran was noted to not cooperate with in-
home visits, to be isolating himself, and to not respond to 
phone calls.  

On March 2008 VA psychiatric examination, the Veteran 
reported combat trauma, and became tearful when describing an 
explosion that killed his friend when he was only a few miles 
away.  His PTSD symptoms included anxiety, avoidance of 
crowds, avoidance of thoughts and activities that reminded 
him of Iraq, trouble concentrating, fatigue, hypervigilence, 
increased irritability, panic attacks, trouble with memory, 
recurrent nightmares, social withdrawal and isolation, 
suicidal ideations without plan, and paranoia.

With regard to his social history, the Veteran reported that 
he had had a good relationship with his parents, though his 
father had committed suicide.  His siblings battled with 
mental disabilities and drug use. He was single, and lived 
with a roommate with whom he had a good relationship.  His 
social adjustment was characterized as poor.  

Mental status examination found that the Veteran arrived on 
time, appeared well-groomed and dressed appropriately, and 
had normal speech and motor skills.  His eye contact was 
poor.  He appeared socially appropriate.  There was no 
indication of delusions or hallucinations.  Memory testing 
was normal.  His judgment was unimpaired.  Affect was 
depressed and anxious.  His current symptoms impaired his 
ability to complete household chores, shop, partake in 
recreation, and affected his social and occupational 
relationships.  The examiner determined that the Veteran 
suffered from moderate to extreme impairment from an 
occupational viewpoint and a moderate impairment socially.  

Based upon the above examination, the diagnoses were chronic 
PTSD, and recurrent major depressive disorder, without 
psychotic features.  A GAF score of 50 was assigned.  The 
examiner stated that the Veteran's prognosis with regard to 
his PTSD was guarded or poor.  His psychiatric impairments 
were quite severe and made him feel vulnerable.

VA treatment records dated until December 2008 reflect that 
in March 2008, the Veteran became irritable and guarded when 
it was suggested he become involved in further PTSD 
treatment.  He stated that he "didn't do groups" and became 
increasingly angry.  He reported being angry most of the time 
and experiencing panic attacks, though his medication was 
helpful in that regard.  He rarely left his home.  He felt 
upset over the end of his engagement with his fiancé who he 
stated could not accept his PTSD.  His sleep was erratic and 
he tried to avoid flashbacks.  In April 2008, the Veteran was 
once again at risk for committing suicide, with a plan to use 
a gun, but his friend stopped him.  It was determined that 
outpatient care was not suitable and he was admitted to the 
psychiatric unit.  Upon admission, a GAF score of 25-30 was 
assigned.  In June 2008, the Veteran expressed anger over the 
mental health treatment program and felt that their lack of 
support lead him to try and commit suicide.  Records in July 
2008 show that the Veteran missed several psychiatric 
sessions, stating that he was too depressed and felt like 
giving up.  He was taking his medications as prescribed but 
felt intermittently like harming himself.  In August 2008, 
the Veteran reported that he had missed his sessions because 
he wanted to be one-on-one and did not want to be in a group.  
He stated that he had trouble with authority and was not able 
to work.  He stated that he was easily awakened at night and 
that he still experienced flashbacks.  There was numbing and 
avoidance.  Mental status examination revealed that he had 
poor eye contact, but was well-groomed.  His mood was angry.  
His thought process was logical and linear.  His insight and 
judgment were poor.  He expressed his desire to continue 
individual psychotherapy sessions.  A GAF score of 50 was 
assigned.  In November 2008, the Veteran reported that he 
felt grief over losing his fiancé.  He was easily frustrated 
and had the sense of a foreshortened future.  He had trouble 
believing that things would get better.  His PTSD was 
considered to be severe, and a GAF score of 45 was assigned.  

In this case, the Veteran has been hospitalized on two 
occasions when close to committing suicide.  On admission in 
May 2007, a GAF score of 28 was assigned, and on admission in 
April 2008, a GAF core of 25-30 was assigned.  However, in 
each instance, shortly after admission, and throughout the 
remaining hospitalization, a GAF score of 50 was assigned.  
To that extent, GAF scores of 50 have been assigned 
throughout the majority of the appeal period, and on March 
2008 VA examination.  In a few instances, a GAF score of 45 
was assigned. 

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  An examiner's classification 
of the level of psychiatric impairment at the moment of 
examination, by words or by a GAF score, is to be considered, 
but it is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  38 C.F.R. § 4.126 (2009); VAOPGCPREC 10-
95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores of 41 to 50 reflect serious symptoms (suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). GAF 
scores ranging from 21 to 30 reflect behavior that is 
considerably influenced by delusions or hallucinations OR 
serious impairment, in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day, no job, home, or friends).  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.).

Resolving doubt in the Veteran's favor, the Board finds that 
a 70 percent rating is warranted for PTSD, effective from 
February 17, 2006.  As a result of PTSD, the Veteran has 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood.  He has been shown 
to suffer from impaired impulse control, anxiety, depression, 
and suicidal ideation.  His depression and anxiety have at 
times been so severe, that he has ruminated about and planned 
suicide and has had to receive inpatient psychiatric care as 
a result.  Additionally, the March 2008 VA examiner 
determined that Veteran's occupational functioning to be 
severely affected by his PTSD, and the record demonstrates 
that his PTSD has adversely affected his relationship with 
his ex-fiancé and his ability to withstand group interaction.

However, the Board finds that a rating in excess of 70 
percent is not warranted.  There is no indication in the 
record that the Veteran suffers from gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  To the contrary, mental status 
examination has consistently demonstrated that the Veteran 
has minimal impairment to thought process or communication.  
He has consistently arrived with normal personal hygiene and 
has shown no disorientation to time and place.  Though he has 
experienced persistent thoughts of suicide and flashback of 
the trauma of Iraq, the record does not demonstrate any 
delusions or hallucinations, or evidence of grossly 
inappropriate behavior.  Thus, the Board finds that the 
overall level of symptomatology more nearly approximates the 
criteria for a 70 percent rating.  With respect to whether 
the Veteran's PTSD warrants more than a 70 percent disability 
rating, the Board finds that the preponderance of the 
evidence is against such a finding.

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1) (2009).  In this case, the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for Veteran's PTSD, but findings supporting a rating 
in excess of 70 percent have not been documented.  Therefore, 
the Board finds that referral for assignment of an 
extraschedular rating for PTSD is not warranted.  The 
currently assigned 70 percent rating is warranted because of 
the interference with the Veteran's employability and 
hospitalizations, which were considered in assigning the 70 
percent rating.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that since 
February 17, 2006, when service connection became effective, 
the Veteran's PTSD has warranted a rating of 70 percent, but 
not higher.  The Board has resolved all reasonable doubt in 
favor of the Veteran in making this decision.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist

The Veteran's claims arise from his disagreement with the 
initial rating following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Board notes that VA has 
associated the service medical records and post-service 
treatment records with the claims folder. In addition, he was 
afforded a VA examination in March 2008.  Thus, the duty to 
assist has been met.


ORDER

An increased initial rating of 70 percent, but not more, for 
PTSD is granted.


REMAND

Additional development is necessary prior to further 
disposition of the Veteran's claims for increased initial 
ratings for a left knee disability and reflux esophagitis.  
The Veteran contends that both conditions have worsened since 
the initial July 2006 VA examination.  Notably, since that 
time, the Veteran has undergone left knee ligamentous 
surgery.  He has also consistently complained of epigastric 
distress, which at times has been found to be a somatoform 
disorder related to his psychiatric disability.

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
Veteran's last VA examination is not necessarily stale, the 
Veteran has indicated that his conditions have worsened since 
the date of the latest examination.  Because there may have 
been a significant change in the Veteran's conditions, new 
examinations are in order.


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected left 
knee disability.  The examiner should 
review the claims file and should note 
that review in the report.  The examiner's 
report should set forth all current 
complaints, findings, and diagnoses.  The 
report should include range of motion 
findings and address any pain on motion, 
fatigability, incoordination, limited 
motion, or weakened motion, particularly 
on repetitive motion.  The examiner should 
also address the nature and extent of any 
left knee instability.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected reflux 
esophagitis.  The examiner should review 
the claims file and should note that 
review in the report.  The examiner's 
report should set forth all current 
complaints, findings, and diagnoses.  The 
examiner should address whether the 
Veteran's reflux esophagitis results in 
persistently recurrent epigastric distress 
with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal 
or arm or shoulder pain, or is productive 
of considerable impairment of health.  The 
examiner should address whether the 
Veteran's reflux esophagitis results in 
pain, vomiting, material weight loss, and 
hematemesis or melena with moderate 
anemia; or other symptom combinations 
productive of severe impairment of health.

3.  Then, readjudicate the claims.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


